Citation Nr: 0839020	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  02-20 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for Raynaud's Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1975.  A second period of service, from November 
1975 to February 1978, resulted in a discharge under other 
than honorable conditions.
        
This case came to the Board of Veterans' Appeals (Board) on 
appeal from April 2001 and May 2004 rating decisions of the 
RO.  The veteran filed timely appeals of these determinations 
to the Board.  

In his November 2001 and May 2005 Substantive Appeals, the 
veteran requested the opportunity to testify at a hearing 
held before a Veterans Law Judge at the RO.  The RO scheduled 
the hearing for June 2008.  The day of the hearing, the 
veteran withdrew his request for a hearing and, since that 
time, has not requested the opportunity to testify at another 
Board hearing.  In light of the above, the Board finds that 
the veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

The issue of entitlement to service connection for Raynaud's 
Syndrome and a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed an acquired psychiatric disability for VA 
purposes during honorable service or within one year of 
service. 

2.  Hepatitis C was not first manifest during honorable 
service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, or within one year of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, explains VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in September 2003, March and April 
2004, February 2008, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims, and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence).  See also Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); 38 C.F.R. § 3.159(b) (the content 
of the notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection for an acquired 
psychiatric disability and hepatitis C. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses and cirrhosis 
of the liver, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
year following discharge from service.  38 C.F.R. § 3.307, 
3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, the Board notes that where a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense. Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the satisfaction 
of the Secretary that, at the time of the commission of an 
offense leading to a person's court-martial, discharge or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered by the 
Secretary based upon the period of service from which such 
person was separated." 38 U.S.C.A. § 5303(b).

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence (AWOL).  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered. This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation. 
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations. 
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity. Consideration should be given to how the 
situation appeared to the person himself or herself and not 
how the adjudicator might have reacted. Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began. The existence of a valid legal defense that 
would have precluded conviction for absence without leave is 
also a factor to be used in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence. 38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6)(i-iii).

Here, the veteran seeks service connection for a psychiatric 
condition and for hepatitis C.  The veteran has been 
diagnosed with hepatitis C as well as anxiety, depressive 
disorder, schizophrenia - paranoid type, alcohol dependence, 
and adult antisocial behavior.

The veteran's service treatment records do not indicate any 
treatment for or risk factors related to hepatitis C.  His 
medical examinations dated in September 1973, and August 1976 
were normal in all respects.  In January 1978, the veteran 
was seen for a thorough psychiatric evaluation in connection 
with a Request for Discharge for the Good of the Service.  
The request for a discharge under other than honorable 
conditions was made by the veteran in lieu of proceeding with 
charges before a court martial that could have resulted in a 
punitive discharge.  This was largely due to the veteran 
being AWOL for long stretches of time in 1977 (from March 
through November).  The January 1978 psychiatrist noted that 
the veteran had been seen in 1977 for a psychiatric 
consultation and diagnosed with schizophrenia simple type.  
He was held to be incompetent for charges resulting from his 
being AWOL.  However, after thorough evaluations, including 
repeat psychiatric testing and evaluation by other staff 
psychiatrists, it was determined that there was no objective 
evidence to support a diagnosis of schizophrenia.  Instead 
the psychiatrist found that the veteran exhibited an 
intolerance of the stresses of military life and that his 
behavior indicated a lack of purpose and disregard of social 
responsibility.  The veteran was diagnosed with mixed 
personality disorder, chronic, moderate. This was noted to be 
not in the line of duty.  The veteran's January 1978 
discharge examination was normal in all respect with the 
exception of his diagnosed personality disorder.

The veteran was discharged from the military in February 1978 
under other than honorable conditions.  

In June 1978, the RO, in an Administrative Decision based on 
the evidence in the veteran's service records, found that the 
veteran had received several Article 15s for absences without 
leave and wrongful possession of marijuana.  Records show 
that the veteran had 276 days of time lost.  The RO 
determined that the veteran's period of service from November 
1975 to February 1978 was terminated under dishonorable 
conditions.  

In March 1981, the RO, in an additional Administrative 
Decision, noted that the veteran's first period of service 
should actually be considered to run to January 22, 1976, as 
the veteran had extended his first period of enlistment for 
three months.  The RO found that the veteran's first period 
of service, from October 1973, to January 1976 was rendered 
under honorable conditions and may be used as the basis for 
the grant of VA benefits.  

The veteran did not appeal either of the RO's Administrative 
Decisions and does not appeal these decisions in this case. 

After service, the veteran has been treated and diagnosed 
with various mental conditions to include, anxiety, 
depressive disorder, schizophrenia - paranoid type, alcohol 
dependence, and adult antisocial behavior.  He has also been 
diagnosed with Hepatitis C.

In order to determine whether the veteran has a psychiatric 
disability or hepatitis that is the result of his active 
service, the veteran was afforded VA examinations dated in 
December 2000, November 2002, and August 2007.

A December 2000 psychiatric VA examination report reflects 
the veteran's medical and legal history for the record.  The 
veteran's history of substance and alcohol abuse was also 
noted.  After examination, the veteran was diagnosed with 
alcohol dependence and adult antisocial behavior.  

The veteran was also afforded another VA examination in 
November 2002.  The veteran's medical and military history 
were noted for the record and, after examination, the veteran 
was diagnosed with schizophrenia paranoid type with affective 
features (depression).  The examiner noted that this 
diagnosis was based on the veteran's history of experiencing 
significant stress while working in Japan in the service.  
The examiner indicated, among other things, that this 
pressure continued and that at some point in late 1977 the 
veteran experienced a mental break and had to be 
hospitalized.

Finally, the veteran was afforded a VA examination in 
connection with his claim for hepatitis C dated in August 
2007.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  The 
examiner noted the veteran's medical and service history and 
indicated that he had been diagnosed with hepatitis C in 
approximately 2002.  The examiner noted risk factors for 
hepatitis C, including a history of IV drug use, multiple sex 
partners, and a tattoo that the veteran indicated that he got 
around 1976 or 1977.  The veteran was also noted to have a 
positive history for intranasal cocaine use.  After 
examination, the veteran was diagnosed with hepatitis C.  The 
examiner noted that the veteran had multiple risk factors for 
hepatitis C which include IV drug use, multiple sex partners, 
and tattoo.  In addition, while the examiner stated that he 
could not resolve the issue of the causality of hepatitis C 
without resort to mere speculation, he also noted that the 
veteran had multiple risk factors other than military service 
that would place him in high risk to acquire blood borne 
pathogens such as hepatitis C.   

Based on the foregoing, the Board finds that the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disability and hepatitis C must be denied.  Here, 
the Board notes that any disability diagnosed in or within 
one year of the veteran's second period of active service 
cannot be service-connected due to the character of the 
veteran's discharge from that period of service.  Moreover, 
the service treatment records from the veteran's first period 
of service do not indicate treatment for or diagnosis of 
hepatitis C or any psychiatric disability.  In addition, 
there is no indication of a diagnosis of schizophrenia within 
a year of the veteran's first period of active service.  

In this regard, the Board also notes that, even if the 
veteran's second period of active service could be considered 
for service connection, developmental defects, personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of legislation pertaining to compensation 
benefits.  38 C.F.R. § 3.303(c).  The personality disorder 
diagnosed in service therefore may not, itself, be service 
connected. 38 C.F.R. § 4.9, 4.127; Winn v. Brown, 8 Vet. App. 
510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  
Also, there was no evidence that an acquired psychiatric 
disability was superimposed on the developmental defect 
during service, the superimposed disability may be service 
connected.  38 C.F.R. § 4.127; VAOPGCPREC 82-90 (July 18, 
1990).  The Board also notes that, while the veteran was 
indicated to have a diagnosis of schizophrenia in late 1977, 
the January 1978 psychiatric examiner, that examined the 
veteran along with other physicians, concluded that there was 
no objective evidence to support a diagnosis of schizophrenia 
in service.  See Winsett, 11 Vet. App. at 424-25 (it is not 
error for the Board to value one medical opinion over 
another, as long as a rational basis for doing so is given); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The medical evidence also does not indicate that the 
veteran's diagnosed hepatitis C is related to his active 
honorable service.  Here, the Board notes that the August 
2007 VA examination declined to link the veteran's condition 
with his active service.  Here, the Board also notes that the 
only risk factor noted in service by the veteran was a tattoo 
that the veteran reported that he got sometime in 1976 or 
1977, during the second period of active service.  As set 
forth above, service connection for any disability, based on 
incurrence of such disability in the veteran's second period 
of active service, is disqualified for purposes of granting 
VA disability benefits because of the character of the 
veteran's discharge for that period.  

While the veteran may feel that he has hepatitis C or a 
psychiatric disability that are due to his service, as a lay 
person he is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the preponderance of the medical evidence is against 
the veteran's claims.  Accordingly, entitlement to service 
connection for such disabilities must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to service connection for hepatitis C is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for Raynaud's Syndrome and a right knee disability 
must be remanded for further action.  

Here, the Board notes that the veteran was afforded a general 
VA examination dated in December 2000.  The veteran was 
diagnosed with Raynaud's Syndrome and post-traumatic and 
postoperative dysfunction of the right knee, probably 
degenerative joint disease.  There is, however, no indication 
that the veteran's claims file was available for review at 
the time of the examination, and the examiner did not offer 
an opinion regarding whether the veteran's disabilities were 
related to his service.  

The Board finds that the December 2000 examination is in 
adequate for an evaluation of service connection in this 
case.  In this regard, the Board notes that VA's duty to 
assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Upon remand, an additional VA examination is warranted to 
determine the current nature, extent and etiology of the 
veteran's Raynaud's Syndrome and right knee disability, and 
to determine if the veteran's conditions are related to or 
had their onset during service.  Pursuant to the VCAA, such 
an examination is required to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4), 3.307, 
3.309.  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claims should be associated with his claims file.  
Here, the Board notes that the veteran has been treated at 
the Montgomery VA Medical Center.  The RO should therefore 
update the veteran's file with any records from this facility 
dated since October 2007.  The veteran should also be 
afforded an opportunity to submit any additional records that 
may be relevant to his claims.  In this respect, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his diabetes mellitus 
since service.  This should include 
treatment records from the Montgomery VA 
Medical Center dated since October 2007.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has Raynaud's 
Syndrome and a right knee disability that 
is related to or had its onset during 
service or within one year of service.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of 
Raynaud's Syndrome and any right knee 
disability found to be present.  If the 
examiner diagnoses the veteran as having 
such disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
veteran's disability had its onset in 
service or within one year of service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  
        
3.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


